               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHARLES EKENE OGU,                                                        )
individually,                                                             )
                                                                          )
       Plaintiff,                                                         )
                                                                          )
v.                                                                        )   Case No. CIV-16-296-D
                                                                          )
                                                                          )
PATHFINDER, a Schlumberger                                                )
subsidiary company, and                                                   )
SCHLUMBERGER, an international                                            )
corporation,                                                              )
                                                                          )
       Defendants.                                                        )

                                                                      ORDER

       This matter comes before the Court on Defendants Pathfinder and Schlumberger’s

(collectively “STC”)1 Motion for Summary Judgement [Doc. No. 36]. Plaintiff Charles

Ekene Ogu (“Ogu”) has filed his Response and Cross-Motion for Summary Judgement

[Doc. No. 41]. STC has Replied [Doc. No. 42] and Responded to the Cross-Motion [Doc.

No. 47]. The matter is fully briefed and at issue.

        This lawsuit arises from Ogu’s employment for STC in Oklahoma City, where he

alleges that STC’s promotion and post-discharge policies have a disparate impact on black

employees, both African American and non-U.S. citizens. He also alleges he was subjected



                                                                   
1
 In their principal brief, Defendants explain that Plaintiff was employed by Schlumberger
Technology Corporation, and collectively refer to it and Schlumberger as “STC”; Plaintiff
follows suit in his response brief.
to discrimination based on his national origin which, in turn, resulted in intentional

infliction of emotional distress. His claims arise under the civil rights statutes, specifically,

42 U.S.C. § 2000e, et seq., and 42 U.S.C. § 1981, and the common law. The following

material facts are undisputed, and along with all reasonable inferences, are viewed in the

light most favorable to Ogu.

                                             UNDISPUTED MATERIAL FACTS2

       Ogu is a Nigerian national who was employed by STC in Oklahoma City from

January 2011 until November 2014 as a Directional Drilling Engineer. The Directional

Drilling Engineer position is a field position responsible for supervising drilling operations

on land-based drilling rigs for STC’s customers and involves an irregular schedule and

extended periods at drilling rigs away from one’s home and family.

       During her pregnancy in 2011, Ogu’s wife began experiencing health issues and

suicidal thoughts. The lengthy absences from home required by his position as a

Directional Drilling Engineer prevented Ogu from monitoring his wife’s condition and the

safety of his children. As a result, Ogu requested a transfer from the field to a position of

either equal or lesser status in order to obtain “a more set work schedule.” Deposition of

Charles Ekene Ogu [Doc. No. 36-1] at 85:17-19. In seeking a transfer, Ogu informed his

management team of his wife’s ongoing mental health issues and his concerns for the safety

of his children.

                                                                   
2
 This statement includes material facts presented by Defendant that are properly supported
and not opposed in the manner required by Rule 56(c) as well as additional facts presented
by Plaintiff that are properly supported. All facts are stated in the light most favorable to
Plaintiff.
                                                                      2 
        
       In August 2012, Ogu’s wife gave birth and her mental health condition deteriorated

further. Throughout his employment with STC in Oklahoma City, Ogu’s wife suffered

delusional thoughts, attempted suicide several times, and placed their children’s lives in

danger.    On one of these occasions, while Ogu was working on a rig site, Ogu’s wife

locked herself and the children in their home for a week without food and attempted suicide

       In September 2012, Ogu was promoted to Grade 11 General Field Engineer

Directional Driller pursuant to STC’s “fixed step” program. However, this promotion did

not include a transfer to an office position or another position with a fixed schedule, and

Ogu’s concerns regarding his wife and children continued.

       Eventually, concern regarding his wife’s mental health became so critical that Ogu

informed STC that transfer to “any position at all” either in the U.S. or Nigeria would be

acceptable. [Doc. 36-1] at 137:158. He informed STC that he was even willing to accept

a lower position in the company in order to address the needs of his family. Ogu’s requests

for either a fixed schedule or a transfer out of the field continued throughout the remainder

of his employment.

       Despite his continued requests, Ogu never received a transfer. Ogu asserts that this

refusal, despite knowledge of his family troubles, constituted intentional infliction of

emotional distress. Ogu also asserts that he was denied promotion or transfer out of the

field due to the disparate impact of the promotion process on his race, but admits he has no

data or personal knowledge related to the racial impact of STC’s promotion process.

       Ogu also claims to have been subjected to discrimination in the workplace on the

basis of his race and national origin. During his nearly four years of employment with STC

                                             3 
        
in Oklahoma City, Ogu reported derogatory comments to his supervisors “a couple of

times.” [Doc. No. 41-6] at 368:18. Ogu alleges two specific examples of discriminatory

comments:    (1) between November 2013 and January 2014, he overheard someone

repeating an alleged comment from a manager that “she cannot afford to get Mr. Ogu on

board in drilling because he is not a U.S. citizen”; and, (2) a single, undated comment from

a co-worker who told Ogu he never wanted “any black guy to work with him.” [Doc. No.

1] at 11; [Doc. No. 41-6] at 369:21-22.

       In early 2014, STC investigated Ogu for payroll fraud finding that Ogu had been

receiving a higher, incorrect day rate bonus to which he was not entitled. However, STC

determined there was no intentional wrongdoing, took no disciplinary action against Ogu,

and did not seek repayment of any alleged overpayment. Ogu’s day rate was thereafter

reduced to what STC states was the correct day rate. STC presents evidence in support of

the corrected day rate. Ogu presents no contradictory evidence.

       In April 2014, Ogu filed for and received FMLA leave from mid-April to the end of

May 2014 to deal with his wife’s hospitalization due to her third suicide attempt and to

care for his children. After his return from FMLA leave, Ogu continued to miss work and

leave the job site. On July 2, 2014, STC issued a “final warning” to Ogu for repeated

absences from, and abandonment of, the work site and his lack of availability for

communication with his manager after his return from leave. This warning included an

“Employee Acknowledgment” stating that:

       Schlumberger is an “at-will” employer, meaning that my employment has no
       specified term and that the employment relationship may be terminated any
       time at the will of either party on notice to the other.

                                             4 
        
Declaration of Uzma Babar [Doc. No. 36-2], Exhibit 1. During his deposition, Ogu

acknowledged that he understood his employment was at-will and that STC could

terminate his employment for any reason “as long as it was not an illegal reason.” [Doc.

No. 36-1] at 71:16-17.

       On November 16, 2014, Ogu left his job site without permission. Ogu asserts that

the reason for this was due to another family emergency. On November 17, 2014, at 1:50

a.m., Ogu sent his supervisor an email stating his last day of employment would be

December 1, 2014. Later in the afternoon of November 17, 2014, a written warning was

prepared indicating Ogu had improperly left the job site. Neither Ogu nor his supervisor

signed this warning. Instead, Ogu was informed via email on November 18, 2014, that his

resignation had been accepted as of November 17, 2014. STC emailed Ogu regarding the

acceptance of his resignation and instructed him to return all equipment to his supervisor,

Chris Brockman, by November 18, 2014. On December 6, 2014, Ogu sent an email stating

he was rescinding his resignation. STC informed Ogu on December 8, 2014, that his

resignation had been accepted effective November 17, 2014.

       On December 30, 2014, Ogu filed a Charge of Discrimination with the EEOC

alleging discrimination based on his race and national origin in violation of Title VII of the

Civil Rights Act of 1964, as amended.         His Charge of Discrimination also alleged

discrimination based on his association with a disabled person in violation of the

Americans with Disabilities Act of 1990, as amended (ADAAA).




                                              5 
        
       On March 29, 2016, Ogu filed his Complaint [Doc. No. 1] stating claims under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq., as amended, for disparate

impact on the basis of race and disparate treatment on the basis of national origin. Ogu

also states a tort claim for intentional infliction of emotional distress.

                               STANDARD OF DECISION

       Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986); Universal Underwriters Ins. Co. v. Winton, 818 F. 3d 1103,

1105 (10th Cir. 2016). “An issue is ‘genuine’ if there is sufficient evidence on each side

so that a rational trier of fact could resolve the issue either way,” and “[a]n issue of fact is

‘material’ if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).

       The court's inquiry must be whether the evidence, when viewed “through the prism

of the substantive evidentiary burden,” Anderson, 477 U.S. at 254, “presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251-52. Although the Court views all facts in the

light most favorable to the nonmoving party at the summary judgement stage, “there is no

issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Id. at 249 (citations omitted).



                                               6 
        
       “[I]n opposing a motion for summary judgment, the nonmoving party ‘cannot rest

on ignorance of facts, on speculation, or on suspicion.’” Bird v. W. Valley City, 832 F.3d

1188, 1199 (10th Cir. 2016) (quoting Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.

1988)). The nonmoving party “must present affirmative evidence in order to defeat a

properly supported motion for summary judgment. This is true even where the evidence is

likely to be within the possession of the defendant, as long as the plaintiff has had a full

opportunity to conduct discovery.” 3 Anderson, 477 U.S. at 257.

                                                                      DISCUSSION

       In its motion, STC makes the following arguments: (1) many of Ogu’s allegations

are time-barred; (2) Ogu cannot state a prima facie case for disparate impact or disparate

treatment discrimination; (3) even if Ogu could establish a prima facie case, STC had a

legitimate, non-discriminatory reason for its actions; and, (4) Ogu cannot establish the

elements of an intentional infliction of emotional distress claim.




                                                                   
3
  The discovery deadline was January 4, 2018, five days prior to Ogu filing his Response.
Order [Doc. No. 34] at 1. At no time did Ogu inform the Court of any failure to comply
with discovery, nor did he seek an extension of the discovery deadline. Ogu presents no
evidence of his attempts to pursue discovery. Instead, Ogu attaches emails from defense
counsel inquiring about STC’s discovery efforts. [Doc. No. 41-4]; [Doc. No. 41-5]. Ogu
argues that STC had “not provided [Ogu] with names of persons who could shed light on
the disputed facts.” [Doc. No. 41] at 12. However, STC presents evidence that Ogu was in
possession of its Fed. R. Civ. P. 26(a)(1) initial disclosures, including names of individuals
with personal knowledge of this case and contact information, nearly six months prior to
the discovery deadline. [Doc. No. 47-1]. Ogu’s failure to conduct discovery despite ample
opportunity to do so does not alter the Rule 56 standards.

                                                                          7 
        
I.     Timeliness of the Title VII Allegations

       Ogu asserts claims of disparate impact based on his race and disparate treatment

based on his national origin under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2. The filing provisions of Title VII, 42 U.S.C. § 2000e-5(e)(1), specify that “in a

case of an unlawful employment practice . . . such charge shall be filed by or on behalf of

the person aggrieved within three hundred days after the alleged unlawful employment

practice occurred.” 4 See Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122, 122 S.

Ct. 2061, 2077, 153 L. Ed. 2d 106 (2002).5 “Only those allegations addressing conduct

that occurred within the 300-day window are timely for the purposes of [] disparate

treatment, disparate impact, and retaliation claims.”6 Semsroth v. City of Wichita, 304 Fed.

Appx. 707, 717 (10th Cir. 2008). Ogu filed his charge with the EEOC on December 30,

2014. [Doc. No. 36-1], Ex. 3. Therefore, the three-hundred-day window for actionable

conduct began March 5, 2014. Any conduct which occurred prior to that date is time-

barred.



                                                                   
4
 STC does not argue that Ogu has failed to satisfy any other administrative prerequisite.
Therefore, the Court will only address whether Ogu’s claims comply with Title VII’s three-
hundred-day statute of limitations.
5
 Ogu claims that Morgan has been overruled. Ogu does not cite to any Supreme Court
case purporting to overrule this decision. The Court’s research revealed no such ruling.
6
   Ogu mentions “pattern or practice” in his cause of action for national origin
discrimination. [Doc. No. 1] at 16-17. If he is attempting to assert the “pattern or practice
method of proof” to overcome the three-hundred-day time bar, it is ineffectual. The Tenth
Circuit held in Semsroth “that individual plaintiffs may not utilize the pattern or practice
method of proof in Title VII suits.” Semsroth, 304 Fed. Appx. at 717.
                                                                      8 
        
       Ogu does not refute STC’s charge that many of his allegations are time-barred.

Instead, Ogu asserts in his Response that the continuing violation doctrine applies to his

allegations of race discrimination. [Doc. No. 41] at 16-17. However, the continuing

violation doctrine applies only to hostile work environment claims. Semsroth v. City of

Wichita, 304 Fed. Appx. 707, 715 (10th Cir. 2008). Ogu’s Complaint does not assert a

claim for hostile work environment.

       Because Ogu does not assert a claim for hostile work environment, his claims of

race and national origin discrimination are claims of discrete discriminatory acts. Such

claims are distinct and “different in kind” from hostile work environment claims. Morgan,

536 U.S. at 115. “Discrete acts such as termination, failure to promote, denial of transfer,

or refusal to hire are easy to identify.” Morgan, 536 U.S. at 114. All of the alleged acts of

discrimination put forth by Ogu are easily identifiable as discrete occurrences as described

in Morgan as they are largely based in “termination, failure to promote, [and] denial of

transfer.” Id.

       Ogu bases his Title VII claims on the following discrete acts of alleged

discrimination: (1) he was denied transfer out of his field position repeatedly throughout

2011, 2012, 2013, and 2014; (2) he had difficulty in achieving a promotion in 2012;7 (3)

he experienced a lengthy process in obtaining his vacation pay in 2013; (4) he overheard

                                                                   
7
  Ogu acknowledges that he was promoted under the “fixed step” program in 2012. [Doc.
No. 1] at 6-7; [Doc. 36-1] at 307:6-7; [Doc. No. 36-2] at 2-3. Ogu asserts no facts in
support of a claim for failure to promote subsequent to March 5, 2014. If, arguendo, Ogu
were the victim of a promotion policy that had a negative disparate impact on black
individuals, it was prior to March 5, 2014, and, thus, is untimely.

                                                                      9 
        
someone repeating an alleged comment from a manager that “she cannot afford to get Mr.

Ogu on board in drilling because he is not a U.S. citizen” sometime between November

2013 and January 2014; (5) he was the subject of an investigation for payroll fraud in

January 2014; (6) he received an incorrect pay rate throughout 2014;8 and, (7) he was

improperly discharged in November 2014. [Doc. No. 1] at 2-3, 3-4, and 4-5; [Doc. 36-1]

at 137:4-21; 181:2-21.

       In Morgan, the Tenth Circuit held that “a Title VII plaintiff raising claims of discrete

discriminatory or retaliatory acts must file his charge within the appropriate time period…

set forth in 42 U.S.C. § 2000e–5(e)(1)”. Morgan, 536 U.S. at 122. Ogu filed his charge

with the EEOC on December 30, 2014. [Doc. No. 36-1], Ex. 3. Therefore, STC’s Motion

for Summary Judgement as to claims related to alleged discriminatory conduct occurring

prior to March 5, 2014, is granted.                                   The Court finds that the only acts of alleged

discrimination not time-barred are: (1) denial of transfer after March 5, 2014; (2) improper

day rate after March 5, 2014; and, (3) improper discharge.

II.    Title VII Prima Facie Case

       Ogu bears the initial burden of establishing a prima facie case of both disparate

impact based on race and disparate treatment based on national origin. Carpenter v. Boeing

Co., 456 F.3d 1183, 1193 (10th Cir. 2006); Sulich v. Sysco Intermountain Food Servs.,


                                                                   
8
 Incorrect pay has been recognized as a discrete act in that “‘[e]ach week's paycheck that
deliver[ed] less to a black than to a similarly situated white is a wrong actionable under
Title VII.’” Morgan, 536 U.S. at 112 (quoting Brazemore v. Friday, 478 U.S. 385, 106
S.Ct. 3000 (1986)); Davidson v. Am. Online, Inc., 337 F.3d 1179, 1186 (10th Cir. 2003).

                                                                        10 
        
Inc., 242 Fed. Appx. 532, 534 (10th Cir. 2007); McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802, 93 S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973), holding modified by Hazen

Paper Co. v. Biggins, 507 U.S. 604, 113 S. Ct. 1701, 123 L. Ed. 2d 338 (1993). Only if

Ogu can establish a prima facie case, will the Court apply the burden shifting framework

of McDonell Douglas. Id.; Tabor v. Hilti, Inc., 703 F.3d 1206, 1220–21 (10th Circuit

2013).

         A. Race Discrimination – Disparate impact

         A disparate impact claim challenges an employment practice that is “fair in form,

but discriminatory in operation.” Carpenter, 456 F.3d at 1187 (quoting Bullington v.

United Air Lines, Inc., 186 F.3d 1301, 1312 (10th Cir.1999) (internal quotations omitted).

Under Title VII, 42 U.S.C. § 2000e–2(k)(1)(A)(i), “[a]n unlawful employment practice

based on disparate impact is established . . . only if . . . a complaining party demonstrates

that a respondent uses a particular employment practice that causes a disparate impact on

the basis of . . . race . . ..”

         In order to survive a motion for summary judgment on a claim for disparate impact,

Ogu must “first make out a prima facie case of discrimination by showing that a specific

identifiable employment practice or policy caused a significant disparate impact on a

protected group.” Carpenter, 456 F.3d at 1193 (quoting Murphy v. Derwinski, 990 F.2d

540, 544 (10th Cir.1993)); see Tabor, 703 F.3d at 1221. A party asserting a claim for

disparate impact is:




                                             11 
          
       required to show that he personally has been the victim of discrimination by
       the general practice which allegedly resulted in a discriminatory impact on a
       protected group. It is not sufficient for an individual plaintiff to show that the
       employer followed a discriminatory policy without also showing that
       plaintiff himself was injured.

Coe v. Yellow Freight Sys., Inc., 646 F.2d 444, 451 (10th Cir. 1981).

       If Ogu presents a prima facie case of disparate impact, the burden will shift to STC

“to demonstrate that the challenged practice is job related for the position in question and

consistent with business necessity.” 42 U.S.C. § 2000e–2(k)(1)(A)(i); Tabor, 703 F.3d at

1220–21. Even if STC can meet this burden Ogu may still prevail by “showing that the

[defendant] refuses to adopt an available alternative employment practice that has less

disparate impact and serves the employer's legitimate needs.” Tabor, 703 F.3d at 1221

(quoting Ricci v. DeStefano, 557 U.S. 557, 578, 129 S.Ct. 2658, 174 L.Ed.2d 490 (2009)).

       Ogu’s timely disparate impact claim is based on STC’s post-discharge procedures.

Specifically, Ogu asserts that STC did not allow him to rescind his resignation and did not

provide him with an appeal process after his resignation was accepted. [Doc. No. 1] at 14-

15. Ogu further alleges that STC’s post-discharge procedure negatively impacts “minority

employees in general, and African American or African employees in particular.” [Doc.

No. 1] at 15. Ogu presents no evidence as to what, if any, dismissal and post-discharge

procedures existed or any evidence as to the alleged disparate impact of those procedures

on African American or African employees. STC, on the other hand, provides evidence

that it “does not have any policy, procedure, or practice that gives employees a right to

rescind a voluntary resignation.” [Doc. No. 36-2] at 6. Ogu presents only his deposition

testimony asserting his own belief that STC’s Employee Handbook provides for a period

                                              12 
        
in which an employee may rescind his or her resignation. [Doc. 36-1] at 299:7-19. Ogu

fails to provide the Employee Handbook or any other evidence that such a policy existed

and, therefore, fails to effectively controvert STC’s evidence.9

       If Ogu had identified an existing, specific post-discharge employment practice, he

would also be required to present evidence showing that this practice “caused a significant

disparate impact on a protected group.” Carpenter, 456 F.3d 1183, 1193. In determining

whether such evidence is sufficiently reliable, the Court is concerned with: (1) the size of

the disparity between promotions; (2) the statistical significance of the disparity; and (3)

“whether the statistical evidence effectively isolates the challenged employment practice.”

Tabor, 703 F.3d at 1222. However, Ogu presents no evidence as to the disparate impact

of the alleged post-discharge policy on any protected group.

       The Court finds that Ogu’s Response improperly “rest[s] on ignorance of facts, on

speculation, or on suspicion.’” Bird, 832 F.3d at 1199 (quoting Conaway v. Smith, 853 F.2d

789, 794 (10th Cir. 1988)). Ogu had ample time to conduct discovery and has failed to

present any evidence in support of a prima facie case of racial disparate impact. No genuine




                                                                   
9
  As stated above, Ogu had ample time to conduct discovery regarding STC’s post-
resignation employment practices. Ogu was served with STC’s Fed. R. Civ. P. 26(a)(1)
initial disclosures on June 9, 2017, nearly six months prior to the filing date of STC’s
Motion. [Doc. NO. 47-1] at 6. Those disclosures included the contact information for
Uzma Babar, the declarant STC relies on in demonstrating it had no practice or procedure
allowing an employee to rescind his or her resignation. Id. at 2.

                                                                      13 
        
issue of material fact can be identified regarding his disparate impact claim. No reasonable

jury could find for Ogu based on such a void of evidence.10

       Because Ogu has failed to establish a prima facie case of disparate impact as to

STC’s post-discharge procedures, it is unnecessary to address whether these employment

practices are job related or whether STC should have adopted alternative employment

practices to avoid any disparate impact. STC’s Motion for Summary Judgement is granted

as to Ogu’s claim of racial discrimination in the form of disparate impact under Title VII.

       B. National Origin Discrimination – Disparate Treatment

       Title VII prohibits national-origin discrimination which is defined as “the denial of

equal employment opportunity because of an individual's, or his or her ancestor's, place of

origin; or because an individual has the physical, cultural or linguistic characteristics of a

national origin group.” 29 C.F.R. § 1606.1 (2017). An employee alleging “discrimination

has access to two claims for relief: hostile work environment and disparate treatment.”

Sidlo v. Millercoors, LLC, 718 Fed. Appx. 718, 726 (10th Cir. 2018). Ogu’s second cause

of action for violation of Title VII based on national origin discrimination does not allege

a hostile work environment but rather that he was “treated less favorably than similarly


                                                                   
10
   The Court notes that Ogu likewise failed to present any evidence to establish a prima
facie case as to his untimely claim for racial disparate impact based on STC’s promotion
policy. Ogu’s Response relies entirely on excerpts from his deposition admitting his lack
of information as to the impact of STC’s promotion policy on African American or African
employees. [Doc. No. 41-6] at 300:6-12, 301:8-17, 302:2-5. At best, Ogu points to an
unsubstantiated “trend right in the company” and one or two anecdotal incidences about
which he can provide no details, first hand or otherwise. Id. at 302:25-303:6, 300:12-19,
302:5-12. This claim, too, rests on speculation and suspicion insufficient to meet his prima
facie burden.
                                                                      14 
        
situated employees” because of his national origin. [Doc. No. 1] at 16. Therefore, Ogu’s

second cause of action is one for disparate treatment based on his national origin.

       To prevail on a disparate treatment claim under Title VII, a plaintiff must show that

his employer intentionally discriminated against him for a reason prohibited by the statute.

Jaramillo v. Colorado Judicial Dep't, 427 F.3d 1303, 1306 (10th Cir. 2005), as modified

on denial of reh'g (Dec. 20, 2005). In order to establish a prima facie case of national

origin discrimination under § 1981 and/or Title VII, Ogu must demonstrate: “(1) that he is

a member of a [protected class], (2) that he suffered an adverse employment action, and

(3) that similarly situated employees were treated differently.” Trujillo v. Univ. of Colorado

Health Scis. Ctr., 157 F.3d 1211, 1215 (10th Cir. 1998); see also, Sidlo, 718 Fed. Appx. at

727 (citing E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007)).

       If Ogu establishes a prima facie case, the burden will shift to STC “to articulate a

legitimate, non-discriminatory reason for the adverse employment action.” Jaramillo, 427

F.3d at 1307 (citing Tex. Dept. of Community Affairs v. Burdine, 450 U.S. 248, 254, 101

S.Ct. 1089, 67 L.Ed.2d 207 (1981)). If STC meets this burden, the burden returns to Ogu

to “prove by a preponderance of the evidence that the employer's reasons are a pretext for

unlawful discrimination.” Id. (citing Rivera v. City & County of Denver, 365 F.3d 912,

920 (10th Cir.2004)).

       The burden of establishing a prima facie case of disparate treatment is not onerous.

Texas Dep't of Cmty. Affairs, 450 U.S. at 253. However, “a common element critical to all

prima facie cases is that the plaintiff must demonstrate that ‘the adverse employment action

occurred under circumstances which give rise to an inference of unlawful discrimination.’”

                                             15 
        
Bird, 832 F.3d at 1200 (quoting Plotke v. White, 405 F.3d 1092, 1100 (10th Cir. 2005)

(internal quotations omitted)).

       STC does not challenge Ogu’s Nigerian origin, therefore, Ogu has presented

sufficient evidence to demonstrate that he is a member of a protected class. STC asserts,

however, that Ogu has not suffered an adverse employment action and that similarly

situated employees were not treated differently than Ogu. [Doc. No. 36] at 14; [Doc. No.

36-2] at 4.

       An “adverse employment action” under Title VII “constitutes a significant change

in employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761, 118 S. Ct. 2257, 2268, 141

L. Ed. 2d 633 (1998). “The Tenth Circuit liberally defines the phrase ‘adverse employment

action.’” Sanchez v. Denver Pub. Sch., 164 F.3d 527, 532 (10th Cir. 1998). However, the

Tenth Circuit does not consider “‘a mere inconvenience or an alteration of job

responsibilities’ to be an adverse employment action” Id. (quoting Crady v. Liberty Nat'l

Bank & Trust Co., 993 F.2d 132, 136 (7th Cir.1993)).

       Ogu’s alleged adverse employment actions include: (1) failure to grant him a

transfer to a position out of the field or provide him a more fixed schedule; (2) receiving

the improper day rate for his position; and, (3) failure to allow him to rescind his

resignation. [Doc. No. 1] at 7, 9, 11 and 13. While the burden is de minimus to demonstrate

an adverse employment action was motivated by intentional discrimination, Ogu has failed

to identify any evidence to clear that low bar.

                                             16 
        
       In fact, Ogu provides abundant evidence that his desire for a transfer to an office

job or a position with a predictable schedule was motivated entirely by personal rather than

professional reasons and points to no evidence that the denial of a transfer was based on

his national origin. Specifically, Ogu sought transfer due to his wife’s severe mental health

issues and the serious implications those issues imposed on the well-being of his children.

While these reasons for desiring a transfer are understandable, Ogu presents no evidence

that the denial of a transfer adversely altered his existing employment status or benefits.

In fact, Ogu testified he was willing to accept a transfer to “a lower position” to

accommodate his personal situation. [Doc. No. 36-1] at 137:10-12. Ogu admits that he

was promoted in 2012 and offers no evidence that a transfer would amount to a further

promotion.

       Likewise, Ogu fails to present any evidence regarding the other alleged adverse

employment actions. Although Ogu maintains that he received an incorrect, reduced day

rate for his rank and position, he presents no evidence to support what he believes to be the

correct day rate. STC, however, presents evidence that Ogu received the correct day rate.

[Doc. No. 36-2], Ex. 2 at 7. Ogu offers no evidence that STC had a policy in place granting

a resigning employee a period of time to rescind that resignation, and admits that he was

an at-will employee who could be fired at any time for any reason so long as it was not

illegal. [Doc. No. 1] at 13; [Doc. No. 36-1] at 71:14-18.

       Nor does Ogu present any evidence demonstrating the requisite inference that his

national origin was a motivating factor for any of these alleged adverse employment

actions. Ogu’s Response refers to various comments allegedly made by his supervisors

                                             17 
        
and STC Human Resources personnel about his national origin and visa status but fails to

cite to the record in support of such comments. Ogu does not provide any evidence as to

when the comments were made, who made them, or the circumstances under which he

became aware of them. Finally, Ogu fails to establish any connection between these

alleged comments and the alleged adverse employment actions. 11

       Having presented no evidence in his favor, the Court concludes that no reasonable

jury could find discrimination based on national origin. Therefore, Ogu has failed to

establish a prima facie case of disparate treatment. STC’s motion for summary judgment

is granted as to Ogu’s claim under Title VII for discrimination based on his national origin.

III.   Intentional Infliction of Emotional Distress

       STC moves for summary judgment on Ogu’s third cause of action for the common

law tort of intentional infliction of emotional distress. In order to prevail on a claim for

intentional infliction of emotional distress, Ogu must prove:

       (1) the tortfeasor acted intentionally or recklessly; (2) the tortfeasor's conduct
       was extreme and outrageous; (3) the plaintiff actually experienced emotional
       distress; and (4) the emotional distress was severe.
                                                                   
11
   In his Complaint, Ogu recites overhearing a conversation in which an individual referred
to a manager’s alleged comment that “she cannot afford to get Mr. Ogu on board in Drilling
Engineering because he is not a U.S. citizen.” [Doc. No. 1] at 11. If Ogu is relying on this
comment in support of his national origin disparate treatment claim, it is both untimely
under Title VII, having allegedly occurred prior to March 5, 2014, and inadmissible
hearsay. Fed. R. Evid. 801(c) and 802. In Starr v. Pearle Vision, Inc., 54 F.3d 1548, 1555
(10th Cir. 1995), the Tenth Circuit held that “Rule 56 precludes the use of inadmissible
hearsay testimony in depositions submitted in support of, or in opposition to, summary
judgment.” In addition, Ogu fails to establish any connection between that alleged
comment and any of the asserted adverse employment actions. See Sidlo, 718 Fed. Appx.
at 727 (finding charging employee failed to establish prima facie case in that he pointed
only to one comment by supervisor to show discrimination but did not show any connection
between that comment to any of the alleged adverse employment actions).
                                                                      18 
        
Starr v. Pearle Vision, Inc., 54 F.3d 1548, 1558 (10th Cir. 1995) (citing Daemi v. Church's

Fried Chicken, Inc., 931 F.2d 1379, 1387 (10th Cir.1991); see Computer Publications, Inc.

v. Welton, 2002 OK 50, ¶ 7, 49 P.3d 732, 735. “Liability for this tort does not extend to

‘mere insults, indignities, threats, or occasional acts that are definitely inconsiderate and

unkind.’” Starr, 54 F.3d at 1558 (quoting Eddy v. Brown, 715 P.2d 74, 77 (Okla.1986)

(internal quotations and paraphrasing omitted)). The tortfeasor’s conduct must go “beyond

all possible bounds of decency” or be “utterly intolerable in a civilized community.” Id.

(quoting Eddy, 715 P.2d at 77). However, the conduct must be considered “in the setting

in which it occurred.” Eddy v. Brown, 715 P.2d 74, 77 (Okla. 1986); Young v. City of

Idabel, 721 Fed. Appx. 789, 805 (10th Cir. 2018) (citing Eddy, 715 P.2d at 77).

       The Tenth Circuit has noted that “[t]his is a high bar to clear” and “for an IIED claim

to succeed, ‘the distress must be of such a character that no reasonable person could be

expected to endure it.’” Young, 721 Fed. Appx. at 805 (quoting Daemi, 931 F.2d at 1389)

(internal quotations omitted). To meet this high bar, “[n]othing short of ‘[e]xtraordinary

transgressions of the bounds of civility’ will give rise to liability for intentional infliction

of emotional distress.” Starr, 54 F.3d at 1558 (quoting Merrick v. Northern Natural Gas

Co., 911 F.2d 426, 432 (10th Cir.1990) (emphasis in original).

       Ogu bases his IIED claim on the alleged discriminatory acts described above and

STC’s failure to transfer him or provide him leave despite knowing of his wife’s mental

health issues. [Doc. No. 1] at 17-18; [Doc. No. 41] at 23-24. As discussed above, Ogu

presents no evidence of the alleged discriminatory acts upon which he bases his IIED claim.


                                              19 
        
Nor does conduct actionable under Title VII necessarily rise to the level of outrageousness

required for intentional infliction of emotional distress. See Herrera v. Lufkin Indus., Inc.,

474 F.3d 675, 687, 688 (10th Cir. 2007) (finding that the alleged specific incidents of racial

harassment including refusal to shake hands, direction to serve customers of the same race,

sending racially charged gifts, etc., “amounts to no more than the ‘insults, indignities, . . .

annoyances, petty oppressions and trivialities’ that are insufficient to support a claim for

the intentional infliction of emotional distress”) (internal quotations and paraphrasing

omitted).

           As with his Title VII claims, Ogu presents no evidence in support of his claim of

intentional infliction of emotional distress. To the contrary, Ogu’s own sworn testimony

demonstrates that, when requested, STC provided him with leave to care for his wife’s

mental health issues. [Doc. No. 36-1] at 182:10-21. Ogu also presents evidence that he

complained of discriminatory comments only “a couple of times” over the course of his

nearly four-year employment. [Doc. No. 41-6] at 368:16-19.

       Even if Ogu had presented specific, admissible evidence of the conduct at issue, the

Court finds the conduct - accepting Ogu’s characterization - amounts to nothing more than

occasional acts of indignity that are not so atrocious and utterly intolerable as to “progress

beyond all possible bounds of decency.” Starr, 54 F.3d at 1558. Accordingly, the conduct

complained of by Ogu does not rise to the level necessary to permit recovery under the tort

of intentional infliction of emotional distress. STC’s Motion for Summary Judgement as

to Ogu’s cause of action for intentional infliction of emotional distress is granted.



                                              20 
        
IV.    Plaintiff’s Cross-Motion for Summary Judgment

       Ogu includes a cross-motion for summary judgement regarding his Title VII claims

for racial disparate impact discrimination and national origin discrimination in his

Response to Defendant’s Motion for Summary Judgement. Ogu’s only argument in

support of his motion is that “no reasonable jury could possibly find that Defendant had a

legitimate business purpose in firing an efficient employee in the circumstances of this

case.” [Doc. No. 41] at 22. However, as stated above, Ogu has failed to establish a prima

facie case for his Title VII claims as required to shift the burden to STC to present evidence

of a legitimate business purpose.

       Plaintiff’s cross-motion for summary judgment is denied.

                                      CONCLUSION

           IT IS THEREFORE ORDERED that Defendants Pathfinder and Schlumberger’s

Motion for Summary Judgment [Doc. No. 36] is GRANTED, and Plaintiff’s Cross-Motion

for Summary Judgment is DENIED, as set forth herein. Judgment will be entered in favor

of Defendants.

       IT IS SO ORDERED this 26th day of November, 2018.




                                             21 
        
